315 F.2d 47
Margaret FLEMING, individually and as administratrix of the Estate of Edward Fleming, Appellant,v.Mufid K. AYOUB, Appellee.
No. 17249.
United States Court of Appeals District of Columbia Circuit.
Argued January 30, 1963.
Decided February 14, 1963.

Mr. Alvin L. Newmyer, Jr., Washington, D. C., with whom Messrs. Edmund Eugene Fleming and Alvin L. Newmyer, Washington, D. C., were on the brief, for appellant. Mr. Armand Newmyer, Washington, D. C., also entered an appearance for appellant.
Mr. John L. Laskey, Washington, D. C., with whom Messrs. Thomas S. Jackson and Robert M. Gray, Washington, D. C., were on the brief, for appellee.
Before FAHY, DANAHER and WRIGHT, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for defendant, appellee, entered upon a jury verdict in his favor after trial of a personal injury action for damages, filed by appellant. The injuries were alleged to have been caused by the negligence of appellee in driving an automobile which collided with appellant, a pedestrian, at a street intersection.


2
An instruction on last clear chance was not given in the form requested by appellant, but no objection was made to the instructions as given.


3
Upon consideration of the evidence in relation to the instructions in their entirety, together with the absence of objection to the instructions as given, we find no error which requires us to disturb the judgment entered upon the verdict of the jury.


4
Affirmed.